Citation Nr: 1718234	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-16 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability. 

2.  Entitlement to service connection for a bilateral foot disability. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1956 to July 1958.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2011 two of the Veteran's sisters submitted statements in which both attested to the fact that the Veteran developed a foot condition while in service.  Specifically, both sisters exclaimed that the Veteran began experiencing pain and discomfort in his foot arches when he was stationed at Fort Leonard Wood, Missouri for Basic Training between October 1956 and December 1956.  Both sisters also stated that he continued to complain of pain in his feet up to the point that he was transferred from Missouri to New Jersey and then to Germany in June 1957.  

During a June 2016 hearing before the undersigned, the Veteran asserted that he injured his feet in basic training while repeatedly running and marching in training exercises.  He stated that he sought treatment from military health professionals during the time and was given a lift for his shoes.  According to the Veteran, the lift did not alleviate his symptoms but he did not seek further treatment while in service.  

In a June 2016 letter, the Veteran's private treating physician, a Dr. C.P., stated that the Veteran had a previous ankle injury related to his time in the army in the 1950's.  He specified that the Veteran participated in high-impact activities wearing boots that offered little to no support.  

The Veteran was most recently afforded a VA examination in November 2016 with the purpose of eliciting an opinion as to the nature and etiology of the bilateral foot and ankle conditions.  After reviewing the Veteran's post-service treatment records and conducting an in-person examination, the examiner opined that it was less likely than not that either the bilateral foot or ankle conditions were incurred in or otherwise attributable to service.  In support thereof, the examiner noted that although there were no available service treatment records to review, the Veteran's post-service treatment records showed no specific complaints related to his feet or ankles until 2006 nearly 50 years after service.  The examiner also highlighted the Veteran's history of complaints of lower extremity pain that were found to be attributable to several injuries the Veteran incurred post-service, including a gunshot wound that resulted in a fractured femur in 1999.  The examiner concluded by stating that the symptoms of both the bilateral foot and the bilateral ankle conditions were attributable to idiopathic sensorimotor peripheral neuropathy that was unrelated to service. 

Although the November 2016 VA examiner did state that they reviewed the lay statements provided by the Veteran and his sisters regarding his symptomatology both before and during service, the examiner did not discuss this lay testimony, nor did they provide an explanation as to why it was overlooked.  This lay testimony is credible evidence tending to suggest that the Veteran manifested symptoms of a foot condition in service, specifically associated with his arches and the lack of support from the footwear provided by the military in service.  Furthermore, this possible etiology for his current foot conditions was at least partially substantiated by Dr. C.P.'s letter, inasmuch as Dr. C.P. acknowledged that the Veteran reported that he had to perform training exercises with footwear that offered poor arch support for his feet. 

Taken together, this evidence raises the possibility that the Veteran developed a foot condition in service directly attributable to his service.  As the November 2016 VA examiner did not offer an opinion as to whether the Veteran incurred a foot condition in service, and merely stated that there were no service treatment records available to use in determining whether he incurred a foot condition, the matter must be remanded in order for the examiner to offer an opinion as to the likelihood that the Veteran developed a foot condition in service due to lack of support from his footwear.  Moreover, even if the examiner finds in the negative on that issue, they must still provide an opinion as to whether the Veteran's current foot and ankle disorder, which manifested post-service, is nevertheless attributable to the Veteran's complaints regarding his foot arches in service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the claims file to the examiner who administered the November 2016 VA examination, or to another qualified VA examiner if that individual is not available, for the purposes of providing an addendum opinion as to the nature and etiology of the bilateral foot and ankle conditions.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the bilateral foot and/or ankle conditions were incurred in or are otherwise related to service, to include as due to reported complaints of foot arch pain while in service.  In offering this opinion, the examiner should consider, and discuss as necessary, the lay statements offered by the Veteran and his sisters regarding his development of pain in his foot arches while in service that he attributed to the lack of support in his military issued footwear.  Furthermore, the examiner should consider, and discuss as necessary, Dr. C.P.'s June 2016 letter in which he stated that the Veteran's current bilateral ankle condition was due to training exercises in service.  The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

The Board notes the anatomical distinctions between the two disorders and recognizes that separate examinations may be necessary in this case.  However, the Board leaves this to the discretion of the RO and/or the examining medical facility.

2.  After completion of the foregoing, readjudicate the
claims.  If either of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 

















The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




